            Case 21-12136-MAM         Doc 44     Filed 08/05/21   Page 1 of 2




                      UNITED STATES BANKRUPTCY COURT
                       SOUTHERN DISTRICT OF FLORIDA
                          WEST PALM BEACH DIVISION
                              www.flsb.uscourts.gov

IN RE:
Angel M. Perez                                               Case No. 21-12136-MAM
                      Debtor /                               Chapter 13

   MOTION TO VACATE ORDER GRANTING MOTION TO VALUE AND
DETERMINE SECURED STATUS OF LIEN ON PERSONAL PROPERTY WITH
                  ALLY FINANCIAL [ECF#36]

       COMES NOW, the Debtor, Angel M. Perez, by and through his undersigned

counsel and moves this Honorable Court for an Order Vacating the Agreed Order

Granting Motion To Value and Determine Secured Status of Lien on Personal Property

with Ally Financial [ECF#36] and in support thereof states the following:

       1.      The debtor filed a Chapter 13 petition on March 4, 2021.

       2.      On June 1, 2021, the Debtor filed a Motion to Value and Determine

               Secured Status of Lien Of Ally Financial Bank on Personal Property

               moving to value the Debtor’s Cadillac.

       3.      Said Motion was granted by Agreed Order Granting Motion To Value and

               Determine Secured Status of Lien on Personal Property Held by Ally

               Financial at ECF#36.

       4.      The Debtor prefers to pay the Creditor direct and outside the plan instead

               of cramming the collateral down.

       5.      The Debtor’s last filed plan, the Fourth Amended Plan at ECF#42, calls

               for paying the creditor outside and direct.

       WHEREFORE, the Debtor respectfully requests that this Motion to Vacate the

Agreed Order Granting Motion To Value and Determine Secured Status of Lien on
          Case 21-12136-MAM        Doc 44     Filed 08/05/21    Page 2 of 2




Personal Property with Ally Financial Bank [ECF#36] be granted and any other relief the

Court deems just and proper.

       I HEREBY CERTIFY, that a true and correct copy of the foregoing was sent via

via regular mail this 5th day of August 2021 to Robin Weiner, Chapter 13 Trustee;

Debtor, Angel M. Perez; and Ally Financial Bank.

                                                          Respectfully Submitted

                                                          /s/ Jose A. Blanco, Esq.
                                                         Jose A. Blanco, P.A.
                                                         355 W 49 ST,
                                                         Hialeah, FL 33012
                                                         Tel: (305) 349-3463
                                                         FL Bar No. 062449
